BY THE COMMISSION.
Pursuant to notice, the commission by its duly designated hearing examiner, John R. Marks, III, held a public hearing on this matter in Port Charlotte on May 27, 1977.
The examiner’s recommendations were served on August 26,1977. The time for filing exceptions has expired and none have been filed. Having considered all of the evidence, we now enter our order.
By Order No. 7357, dated August 3, 1976, General Development Utilities, Inc., was granted an increase in rates for service to the customers of its Charlotte County sewer system, auhorizing the utility to place in effect rates designed to produce $464,661 annual gross revenues. The order also provided for an additional increase in rates of $44,039 so as to provide $508,700 in gross annual revenues, subject to the completion of specific corrective actions and verification thereof. The purpose of this public hearing was to determine if the conditions were met, with particular emphasis placed on corrective measures relating to odors emanating from the South Port Charlotte sewage treatment plant.
Four customers testified directly as to the continuing odor problem in the South Port Charlotte area. Two of the witnesses presented petitions, requesting remedial action to rid the area of the noxious odors. One of the witnesses, a local realtor, testified to a decrease in property values because the odors discouraged potential buyers from investing in the area. All of the customers agreed the odor is a continual occurrence, in addition to being an esthetic detriment to the community.
No one has actually pinpointed the utility’s sewage treatment plant as the source of the odor. Efforts by company personnel to identify the odors and their source have been unsuccessful except *4for one householder’s complaint that was positively identified as coming from the vent stack of his own home. In addition, official notice is taken of the physical characteristics of the area. The area is low and has tidal flow canals which during low tides may cause odors (tr 125).
Evidence presented by the Florida Department of Environmental Regulation (DER) indicates odor in sewage may originate after leaving the customers’ point of discharge but prior to reaching the plant. In these cases, the odor is from sewage which remains in the line for an extended period of time and becomes septic. Chemical treatment is available to reduce such septic conditions and thereby dissipate the odor. The Charlotte County Health Department has received complaints in the past relating to the South Port Charlotte treatment plant, but such complaints are now referred to DER.
The utility, through two witnesses, presented evidence to the corrective actions employed by the company in an effort to comply with the conditions outlined by Order No. 7357. One representative presented evidence showing compliance with all requirements, save the elimination of odors. The president of the utility testified to continual efforts to eliminate the odors from the main sewage treatment plant at South Port Charlotte. The utility has cleaned and dried the polishing pond, buried sludge from the pond, modified the plant, constructed aeration tanks, added chlorine as an oxydizing agent, increased the size of the recirculation pumps, removed the sludge to an effluent disposal area, and employed a masking deodorizing agent. The company has, in its plant modification, in addition to treating the incoming sewage with chlorine prior to arrival at the plant, provided for recirculation of sludge. By this arrangement, treated sludge, which is high in oxygen content, is added to the incoming effluent several hundred feet before it reaches the treatment plant. This provides oxygen for the incoming material and eliminates the septic condition which may be the cause of odors (tr 123). The company alleges it has expended over $400,000 to combat the odor problem as of the last hearing date. The utility also introduced evidence indicating a nearby canal or another sewage plant in the same vicinity could possibly be the source of the stench. We believe that substantial efforts have been made to eliminate the odor problem. It appears the number of odor complaints have been substantially reduced as a result of the company’s actions.
We believe the company has complied with all the conditions of Order No. 7357, and that it should be allowed to implement the balance of the authorized rate increase.
*5The foregoing summarizes the examiner’s findings and his recommendations are in accordance with our action herein.
It is therefore ordered that General Development Utilities, Inc., 1111 South Bayshore Drive, Miami, Florida 33131, be and it is hereby authorized to implement rates which will provide the entire amount of gross revenue authorized by Order No. 7357, amounting to $508,700, upon filing and approval of revised tariff schedules incorporating rates to provide those revenues.
It is further ordered that General Development Utilities, Inc., be required to continue the efforts to identify and eliminate odors if from their facilities.
It is further ordered that the utility shall provide each customer with the first billing at the higher rates herein authorized, a letter of explanation approved by this commission, explaining the reason for the increase in rates.